Order entered April 9, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-20-00246-CV

                       IN RE THERMIGEN, LLC, Relator

           Original Proceeding from the 134th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-17-07119

                                      ORDER
           Before Chief Justice Burns and Justices Osborne and Reichek

      In accordance with the Court’s opinion of this date, the petition for writ of

mandamus is conditionally granted in part. The Court ORDERS the trial court to

modify the January 23, 2020 Order Regarding Plaintiff’s Motion to Compel to

limit the subject matter of the discovery to “adverse events” involving the

ThermiRF System generator’s temperature-related problems. Should the trial court

fail to comply with this order, the writ will issue.

      The Court ORDERS the trial court to file with this Court, within thirty (30)

days of the date of this order, a certified copy of its modified order issued in
compliance of this order. We ORDER that the parties bear their own costs of this

original proceeding.

      We DENY real party in interest’s March 17, 2020 motion to dismiss.

      We LIFT this Court’s order of stay issued on February 24, 2020.




                                           /s/   AMANDA L. REICHEK
                                                 JUSTICE